Contrary to the plaintiff’s contention, the Supreme Court properly determined, without conducting a hearing, that his acknowledged failure to comply with certain provisions of the September 21, 2010, pendente lite order was willful, and that an adjudication of contempt was warranted (see Domestic Relations Law § 245; Lopez v Ajose, 33 AD3d 976 [2006]; York v York, 250 AD2d 838 [1998]; Turk v Turk, 226 AD2d 448 [1996]; Farkas v Farkas, 209 AD2d 316 [1994]). The plaintiffs allegation that he was unable to meet his pendente lite obligations because of his reduced income was unsubstantiated and thus “insufficient to warrant a hearing” (Farkas v Farkas, 209 AD2d at 317-318; see Lopez v Ajose, 33 AD3d 976 [2006]; Ovsanikow v Ovsanikow, 224 AD2d 786 [1996]; Rosenblitt v Rosenblitt, 121 AD2d 375 [1986]).
The plaintiff’s remaining contentions are without merit. Angiolillo, J.E, Dickerson, Hall and Sgroi, JJ., concur.